Matter of Dock Props., LLC (Department of Hous. Preserv. & Dev. of the City of N.Y.) (2017 NY Slip Op 08742)





Matter of Dock Props., LLC (Department of Hous. Preserv. & Dev. of the City of N.Y.)


2017 NY Slip Op 08742


Decided on December 14, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 14, 2017

Gische, J.P., Webber, Oing, Singh, Moulton, JJ.


5233 260736/15

[*1]In re Dock Properties, LLC, et al., Petitioners-Respondents, Department of Housing Preservation and Development of the City of New York, et al., Respondents-Appellants.


Zachary W. Carter, Corporation Counsel, New York (Jeremy W. Shweder of counsel), for appellants.

Order and judgment (one paper), Supreme Court, Bronx County (Howard H. Sherman, J.), entered May 6, 2016, which granted petitioners' motion to vacate and discharge respondents' recorded notice of lien seeking relocation and administrative costs, and denied respondents' cross motion to dismiss the proceeding, unanimously reversed, on the law, without costs, the motion denied, and the cross motion granted. The Clerk is directed to enter judgment denying the petition and dismissing the proceeding.
As conceded by petitioners, based on the Court of Appeals' recent holding in Rivera v Department of Hous. Preserv. & Dev. of the City of N.Y. (29 NY3d 45 [2017]), this dispute regarding the reasonableness of expenses claimed by respondents in an otherwise facially valid notice of lien must be resolved through a foreclosure trial, rather than a summary discharge proceeding (see id. at 50).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 14, 2017
CLERK